DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer program product” recited in claim 18 is just limited to a functional descriptive materials consist of software per se, instead of being defined as including tangible embodiments (i.e., non-transitory computer readable storage medium, or a memory device). 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna et al (hereafter, “Luna”), US 2012/0331087 A1.

Regarding claim 1, Luna teaches a method comprising: 
using information associated with a first application in a first device (i.e., using the keep-alive message received, the time intervals between keep-alive messages, the local proxy can manage its connection , page 23 paragraph [0278]), said first application being configured to communicate with a corresponding second application in a second device via a communication link (i.e., the client devices 150, host server 100, and application server 110 are coupled via a network 106 and/or a network 109, Fig. 1 and page 5 paragraph [0080]), and information associated with said communication link to determine a modified output (i.e., Luna, in Fig. 3A and page 26 paragraph [0308]), discloses transmit heartbeat messages on behalf of connected devices 350 to maintain a backend connection with a provider for application running on devices 350. Lula, in page 29 paragraphs [0138], discloses timing between keep-alive messages can be adjusted based on in part or in whole on the rate of content change), and 
causing said modified output to be provided to said corresponding second application via said communication link (i.e.,  timing indicator can be sent to indicate to the mobile client when subsequent keep-alive messages will be sent, page 29 paragraph [0339]).

Regarding claim 2, Luna teaches the method of claim 1, wherein said information associated with the first application comprises one or more heartbeat messages received from said first application (i.e., .page 28 paragraphs [0333]-[0335]).
Regarding claim 3, Luna teaches the method of claim 1, wherein said information associated with a first application comprises information about a first periodicity of heartbeat messages (i.e., page 28 paragraph [0336]).
Regarding claim 4, Luna teaches the method of claim 3, wherein said modified output comprises heartbeat messages with a second periodicity different to the first periodicity (i.e., page 28 paragraph [0336]).
Regarding claim 5, Luna teaches the method of claim 1, wherein said modified output comprises no heartbeat messages for normal heartbeat operation (i.e., page 26 paragraph [0309]).

Regarding claim 6, Luna teaches the method of claim 1, further comprising: determining a heartbeat anomaly (i.e., page 28 paragraph [0335]).

Regarding claim 7, Luna teaches the method of claim 6, further comprising: causing information about said heartbeat anomaly to be transmitted to the second device via the communication link (i.e., page 29 paragraph [0339]).

Regarding claims 8-11, and 14-15, those claims recite limitations that are similar to claim 1-7 and 7, same rationale of rejections is applied.
Regarding claim 12, Luna teaches the method of claim 11, wherein the second periodicity is greater than or equal to the first periodicity (i.e., page 28 paragraph [0336]).
Regarding claim 16, this claim comprises an apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform method claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 17, this claim comprises an apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform steps similar to claim 1, discussed above, same rationale of rejections is applied.
 
Regarding claim 18, this claim comprises a computer program product for a computer, comprising software code portions for performing the steps of the method of claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 19, this claim recites a computer program embodied on a non-transitory computer-readable storage medium, the computer program comprising program code for controlling a process to execute a process, the process comprising the steps of the method of claim 1, discussed above, same rationale of rejections is applied.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441